DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 12/09/2020 has been entered and fully considered. Claims 1, 5, 7-14, 17-18 remain pending in the application, where claims 1, 5, 7-8, 14 and 17-18 have been amended. 

Response to Arguments
2- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action mailed 06/11/2020.
3- Therefore, the new amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.

Claim Interpretation - 35 USC § 112

4- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Illumination unit in claims 1 and 13; 
Actuator unit in claim 13, 

6- Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 112

7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1, 5, 7-14, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As to claims 1 and 14, which read “to determine the height of the surface from the detected position of the focused spot in a situation where the surface is glossy and… to determine the height of the surface from a detected position of the image of the illuminated region in a situation where the surface of the target object is diffusing” and “determining the height of the surface from a detected position of the focused spot in the situation where the surface is glossy and…wherein the focusing optics are arranged to form an image of the illuminated region on the second image sensor in a situation where the surface of the target object is diffusing, wherein the method comprises determining the height of the surface from a detected position of the image of  where the surface of the target object is diffusing. ”, respectively, it is unclear whether the reflection off the surface is considered to be specular, i.e. from the glossy surface or whether to consider it as diffusing. Specular and diffuse (scattering) reflections are known to be two different optical reflection regimes.
	For examination purposes, both options will be considered independently of the other.
	Claims 5, 7-13, 17-18 are similarly rejected by virtue of their dependence on claims 1 and 14.

Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

10- Claims 1, 5, 7-8, 10-14 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Keranen (PGPUB N. 2015/0219454, cited by Applicants). in view of Crowther (PGPUB No. 2008/0049235).
As to amended claims 1 and 14, Keranen teaches a measuring device and its method of use (Figs. 1-7 and Abstract), comprising: 

a first image sensor (13, 130 or 132), and 
focusing optics (12, 52, 120-123 or 124) to form a focused spot on the first image sensor, and to form an image of the illuminated region on the second image sensor (¶ 67-69; image spots Ki(R) are formed on both sensors 13 and 56, in Fig. 1C that can be envisaged in the other figures, and the different positions of the image spots depend on the position of the light spots M(ki). As to the focusing aspect, the images of the spots on detector 130 appear to be focused by optics 120 for ex. and its equivalent in 52).),
wherein the illumination unit is arranged to project the illuminating light beam such that the illuminating beam has a waist (Figs. 1 or 5 for ex.; the illumination unit appears to focus the illuminating light beam(s) on the surface such that the illumination region(s) or spot(s) appear focused, i.e. presenting a minimum beam waist), the focusing optics is arranged to form the focused spot as an image of the waist (Figs. 1-6), wherein the focusing optics are arranged to form the focused spot by focusing light reflected from the surface such that a detected position of the focused spot depends on a height of the surface with respect to a reference plane (Figs. 1-6; image spots Ki(R) are formed on the sensors and the different positions of the image spots depend on the positions of the light spots M(ki), i.e. their heights, with respect to reference surface 2b) ; and
first image sensor is inclined with respect to an optical axis of the focusing optics (¶ 61, 69) so that the focused spot formed on the first image sensor remains substantially sharp in a situation where the height of the surface is changed (given the 112 issues here above, Figs. 1, 5-6 for ex show explicitly that regardless of the height of the focused spots M(ki) on the surface, their images are all substantially focused, i.e. sharp, on the image sensor 130), and wherein the device is configured to determine the height of the surface from detected position of the focused spot in a situation where the surface is glossy and said waist is located above the target object, wherein the device is configured to determine the height of the surface from a detected position of the image of the illuminated region in a situation where the surface of the target object is diffusing (Figs. 1, 3-5 and ¶ 28-29, 70-71, heights h0 and h1 are determined based on the position of their respective different maximum intensities, corresponding at the focused spots, i.e. beam waists of the illuminating beam. Also, ¶ 9, 17, 58, 128-129; and given the 112 issues here above, both reflected, i.e. specular off a glossy surface, and scattered lights are collected and received by the sensors and used to determine the height of the surface). 
Keranen does not teach expressly the device and method wherein the focusing optics is telecentric, even though in Fig. 2e or 6b, and ¶ 83 for ex., the description presents the optics as made of doublets of lenses that a POSITA, familiar with the art, could envisage being replacing by a telecentric lens.
	For example, Crowther teaches in the same field of endeavor of laser profiling systems, using telecentric lenses with the light source (¶ 20). 
	Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to consider the device and its method of (¶ 33).

As to amended claims 5 and 17, the combination of Keranen and Crowther teaches the measuring device of claim 1 and its method of use of claim 14.
Moreover, Keranen teaches, wherein the focusing optics is arranged to form the image of the waist on the first image sensor also when the waist is above the illuminated region (any illuminated focused spot, i.e. waist, on segment of line 3 above surface 2a and its illuminated region).  

As to amended claims 7 and 18, the combination of Keranen and Crowther teaches the measuring device of claim 1 and its method of use of claim 14.
Moreover, Keranen teaches wherein the tilt angle between the normal of the first image sensor and the optical axis of the focusing optics is in the range of 10o to 80 o (Fig. 2e and ¶ 83 for ex; an angle of 135 degrees correspond to a 45 degrees equivalent to the claimed angle).  

As to amended claim 8, the combination of Keranen and Crowther teaches the measuring device of claim 1.
Moreover, Keranen teaches comprising a beam deflecting element arranged to receive a focused beam from the focusing optics, and to provide a deflected beam to the image sensor by deflecting light of the focused light beam (Fig. 6b and ¶ 112; one of the components, such as 

As to claim 10, the combination of Keranen and Crowther teaches the measuring device of claim 1.
Moreover, Keranen teaches wherein the spectral bandwidth of the illuminating beam is narrower than 10 nm (¶ 114).  

As to claim 11, the combination of Keranen and Crowther teaches the measuring device of claim 1.
Moreover, Keranen teaches wherein the illuminating light beam has a convergence angle (01), the focusing optics has a light gathering angle , and the ratio () of the convergence angle to the light gathering angle is in the range of 50% to 100% (¶ 66, 111 for ex.; the illumination and imaging optics can be the same and therefore would have the same numerical aperture, which would impose equal angles of convergence and gathering, i.e. an angle ratio of 100%).

As to claim 12, the combination of Keranen and Crowther teaches the measuring device of claim 1.
Moreover, Keranen teaches wherein the illuminating unit comprises an illuminated slit (Fig. 1b, 6b and ¶ 28, 60 for ex.; opening 585), and projection optics (lenses 581-583), wherein the projection optics is arranged to provide the illuminating beam by focusing light transmitted through the illuminated slit.  

As to claim 13, the combination of Keranen and Crowther teaches the measuring device of claim 1.
Moreover, Keranen teaches comprising an actuator unit to move the combination of the illuminating optics and the focusing unit with respect to the surface (since no spatial or temporal detail about the actuator unit and its function is claimed, the initial installation of the illuminating and focusing unit, which needs necessarily moving adjustments and alignments above the moving object, is considered here as an actuator unit used by the user).  

7- Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Keranen and Crowther in view of Rorabaugh et al. (PGPUB No. 2012/0203086), hereinafter Rorabaugh.

As to claim 9, the combination of Keranen and Crowther teaches the measuring device of claim 8.
The combination does not teach expressly the device wherein the beam deflecting element is a diffraction grating, although it clearly teaches using a wavelength selecting variable filter (102a) to dissociate the different wavelengths of the reflected light before reaching the sensor.
However, and in a similar field of endeavor, Rorabaugh teaches an apparatus and method for imaging and detecting properties of tissues (Abstract and Figs. 1-5 and 10), wherein the beam deflecting element is a diffraction grating (¶ 135; where the use of a grating is a proposed a See MPEP § 2144.07 for ex.).
	Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to consider the device of  the combination of Keranen and Crowther and its method of making/using of  according to Rorabaugh and include the beam deflecting element as a diffraction grating, with the advantage taught by Rorabaugh of effectively dispersing the wavelengths of the signal in front of the photodetector (¶ 135).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886